Attorney’s Docket Number: AB1780-US 111548-243127
Filing Date: 01/03/2019
Claimed Foreign Priority Date: none
Applicants: Guha et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 01/03/2019.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 16/239,090 filed on 01/03/2019 has been entered.  Pending in this Office Action are claims 1-23.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the local interconnect arrangements recited in claims 4 and 18-20; the vertical seam arrangements recited in claims 9, 13, and 23; and the dielectric material arrangement recited in claim 14, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:
- Claim 5, L. 2: amend to -- wider than the semiconductor nanowire--, in accordance with the claim language introduced in claim 1, L. 2 “a semiconductor nanowire”
 	Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites the limitation “the second semiconductor nanowire spaced apart from the first semiconductor nanowire” in L. 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the second semiconductor nanowire spaced apart from the 
Claims 4 and 5 depend of claim 3, thus inherit the deficiencies identified supra.
Claim 4 recites the limitation “a local interconnect above and electrically coupling the first and second gate structures” in L. 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- a local interconnect above and electrically coupling the gate structure and the second gate structure--, in accordance with the claim language introduced in claim 1, L. 4 “a gate structure”.
Claim 11 recites the limitation “the second nanowire is wider than the nanowire” in L. 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the second nanowire is wider than the first nanowire --, in accordance with the claim language introduced in claim 10, L. 2 “a first nanowire”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidambarrao et al. (US 2010/0252800).

Regarding Claim 1, Chidambarrao (see, e.g., Figs. 7-8 and Par. [0050]-[0067]) shows all aspects of the instant invention, including an integrated circuit structure, comprising:
- a semiconductor nanowire (e.g., semiconductor nanowire 55) above an insulator substrate (e.g., buried insulator layer 20/22) and having a length in a first direction (e.g., C-C’ direction)
- a gate structure (e.g., comprising gate dielectric 56 and gate electrode 58) around the semiconductor nanowire, the gate structure having a first end opposite a second end in a second direction, orthogonal to the first direction (see, e.g., Fig. 8D: right and left ends respectively, in the D-D’ direction)
- a pair of gate endcap isolation structures, wherein a first of the pair of gate endcap isolation structures (e.g., right material layer 74; or in the alternative material stack comprising: left material layer 74 and dielectric material layer 80) is spaced equally from a first side of the semiconductor nanowire (e.g., right side of 55) as a second of the pair of gate endcap isolation structures (e.g., left material layer 74; or in the alternative material stack comprising: left material layer 74, dielectric material layer 80, and right material layer 72) is spaced from a second side of the semiconductor nanowire (e.g., left side of 55), wherein the first of the pair of gate endcap isolation structures is directly adjacent to the first end of the gate structure, and the second of the pair of gate endcap isolation structures is directly adjacent to the second end of the gate structure
Regarding Claim 2, Chidambarrao (see, e.g., Figs. 8A-D and Par. [0057]-[0067]) shows:
- source and drain regions (e.g., source region 53 and drain region 57) adjacent the semiconductor nanowire, on either side of the gate structure
- a first trench contact (e.g., contact 62A) over the source region and a second trench contact (e.g., contact 62B) over the drain region
Regarding Claim 3, Chidambarrao (see, e.g., Figs. 7-8 and Par. [0050]-[0067]) shows:
- a second semiconductor nanowire (e.g., semiconductor nanowire 35) above the substrate and having a length in the first direction, the second semiconductor nanowire spaced apart from the semiconductor nanowire
- a second gate structure (e.g., comprising gate dielectric 36 and gate electrode 38) around the second semiconductor nanowire, the second gate structure having a first end opposite a second end in the second direction (e.g., right and left ends respectively), wherein the second of the pair of gate endcap isolation structures is directly adjacent to the first end of the second gate structure
- a third gate endcap isolation structure (e.g., left material layer 72; or in the alternative material stack comprising: left material layer 72 and dielectric material layer 80) directly adjacent to the second end of the second gate structure, wherein the third gate endcap isolation structure and the second of the pair of gate endcap isolation structures are centered with the second semiconductor nanowire (see, e.g., Fig. 8D)
Regarding Claim 5, Chidambarrao (see, e.g., Figs. 8A-D and Par. [0057]-[0067]) shows that the second semiconductor nanowire (e.g., 35) is wider than the semiconductor nanowire (e.g., 55).
Regarding Claim 6, Chidambarrao (see, e.g., Figs. 8A-D and Par. [0049],[0053]) discloses that gate dielectrics 36,56 comprise a high-k dielectric material, and that gate electrodes 38, 58 comprise a metal gate material. Therefore, Chidambarrao shows that the gate structure comprises a high-k gate dielectric layer and a metal gate electrode.
Regarding Claim 7, Chidambarrao (see, e.g., Figs. 8A-D and Par. [0057],[0066]) discloses that material layers 72 and 74 include, e.g., silicon nitride; and that material layer 80 includes, e.g., silicon nitride and/or low-k dielectrics. Therefore, Chidambarrao shows that the pair of gate endcap isolation structures comprises a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide, and a combination thereof.
Regarding Claim 8, Chidambarrao (see, e.g., Figs. 8A-D) discloses that left and right material layers 74 are covered, both vertically and laterally, by dielectric material layer 80. Therefore, Chidambarrao shows that the pair of gate endcap isolation structure comprise a lower dielectric portion (e.g., 74) and a dielectric cap on the lower dielectric portion (e.g., 80).
Regarding Claim 9, Chidambarrao (see, e.g., Figs. 8A-D) discloses material interfaces between left material layer 74, dielectric material layer 80, and right material layer 72. Therefore, Chidambarrao shows that at least one of the pair of gate endcap isolation structures (e.g., material stack comprising left material layer 74, right material layer 72, and dielectric material layer 80 therebetween) comprises a vertical seam centered therein.
Regarding Claim 10, Chidambarrao (see, e.g., Figs. 7-8 and Par. [0050]-[0067]) shows all aspects of the instant invention, including an integrated circuit structure, comprising:
- a first nanowire (e.g., semiconductor nanowire 55) having a longest dimension along a first direction (e.g., C-C’ direction) above an insulator substrate (e.g., buried insulator layer 20/22)
- a second nanowire (e.g., semiconductor nanowire 35) having a longest dimension along the first direction above the insulator substrate
- a first gate structure (e.g., comprising gate dielectric 56 and gate electrode 58) around the first nanowire, the first gate structure having a longest dimension along a second direction (e.g., D-D’ direction), the second direction orthogonal to the first direction
- a second gate structure (e.g., comprising gate dielectric 36 and gate electrode 38) around the second nanowire, the second gate structure having a longest dimension along the second direction, the second gate structure discontinuous with the first gate structure along the second direction, and the second gate structure having an edge facing an edge of the first gate structure along the second direction
- a gate endcap isolation structure (e.g., material stack comprising left material layer 74, dielectric material layer 80, and right material layer 72) between and in contact with the edge of the first gate structure and the edge of the second gate structure along the second direction, the gate endcap isolation structure having a length along the first direction greater than a length of the first gate structure and the second gate structure along the first direction (see, e.g., Figs. 8B-D)
Regarding Claim 11, Chidambarrao (see, e.g., Figs. 8A-D and Par. [0057]-[0067]) shows that the second nanowire (e.g., 35) is wider than the first nanowire (e.g., 55).
Regarding Claim 12, Chidambarrao (see, e.g., Figs. 8A-D) discloses that right material layer 72 and left material layer 74 are covered, both vertically and laterally, by dielectric material layer 80. Therefore, Chidambarrao shows that the gate endcap isolation structure comprises a lower dielectric portion (e.g., 72,74) and a dielectric cap on the lower dielectric portion (e.g., 80).
Regarding Claim 13, Chidambarrao (see, e.g., Figs. 8A-D) discloses material interfaces between left material layer 74, dielectric material layer 80, and right material layer 72. Therefore, Chidambarrao shows that at the gate endcap isolation structure comprises a vertical seam centered therein (e.g., dielectric material layer 80 therebetween left material layer 74 and right material layer 72).
Regarding Claim 15, Chidambarrao (see, e.g., Figs. 8A-D) shows that the first gate structure comprises a first gate dielectric layer and a first gate electrode (e.g., 56 and 58, respectively), and wherein the second gate structure comprises a second gate dielectric layer and a second gate electrode (e.g., 36 and 38, respectively).
Regarding Claim 17, Chidambarrao (see, e.g., Fig. 8D) shows that the gate endcap isolation structure (e.g., material stack: left 74, 80, right 72) has a height greater than a height of the first gate structure (e.g., 56,58) and greater than a height of the second gate structure (e.g., 36,38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambarrao et al. (US 2010/0252800) in view of Webb et al. (US2016/0233298).

Regarding Claim 4, while Chidambarrao (see, e.g., Figs. 8A-D and Par. [0067]) discloses having contacts 48 and 68 to gates 38 and 58 respectively, and that additional metal interconnect structures including a first level metal wiring are formed above dielectric layer 80, he does not explicitly show a local interconnect above and electrically coupling the first and second gate structures. Webb (see, e.g., Figs. 8A-B and Par. [0056]), on the other hand and in the same field of endeavor, teaches a semiconductor device 800 including non-planar active regions 804, wherein adjacent gate structures 808, separated by isolation structures 820, are coupled by an overlying local interconnect 854.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the local interconnect as claimed in the structure of Chidambarrao, because overlying local interconnects are known in the semiconductor art as means to couple adjacent non-planar gates separated by isolation structures, as suggested by Webb, and implementing a known electrical connection arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claims 18-19, while Chidambarrao (see, e.g., Figs. 8A-D and Par. [0067]) discloses having contacts 48 and 68 to gates 38 and 58 respectively, and that additional metal interconnect structures including a first level metal wiring are formed above dielectric layer 80, he does not explicitly show a local interconnect over a portion of the first gate structure, over a portion of the gate endcap isolation structure, and over a portion of the second gate structure. Webb (see, e.g., Figs. 8A-B and Par. [0056]), on the other hand and in the same field of endeavor, teaches a semiconductor device 800 including non-planar active regions 804, wherein adjacent gate structures 808, separated by isolation structures 820, are coupled by a local interconnect over a portion of each gate structure, and over a portion of an isolation structure. Also, see comments stated above in Par. 33 with regards to Claim 24, which are considered repeated here. Therefore, Chidambarrao in view of Webb also teaches that the local interconnect electrically couples the first gate structure to the second gate structure.
Regarding Claim 20, Webb (see, e.g., Fig. 8A and Par. [0056]) teaches a gate contact (e.g., gate contact 814) on a portion of the local interconnect (e.g., 854) over the first gate structure (e.g., rightmost 808), but not on a portion of the local interconnect over the second gate structure (e.g., middle 808).

Allowable Subject Matter
Claims 21-23 are allowable.
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional referenced cited disclose integrated circuit structures including nanowires or nanosheets with gate endcap isolation structures, and having features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814